Exhibit 10.2 EMPLOYMENT AGREEMENT THIS EMPLOYMENT AGREEMENT (the “ Agreement ”), dated as of the6th day of July 2015, is made among Eagle Shipping International (USA)LLC, a Marshall Islands limited liability company (the “ Company ”), its parent Eagle Bulk Shipping Inc., a Marshall Islands corporation (the “ Parent ”) and Gary Vogel (the “ Executive ”). WHEREAS, the Board of Directors of the Parent (the “ Board ”) has determined that it is in the best interests of the Company and the Parent to employ the Executive as the Chief Executive Officer of the Company subject to the terms and conditions set forth in this Agreement; WHEREAS, the Executive desires to accept such employment, subject to the terms and provisions of this Agreement. NOW, THEREFORE, in consideration of the premises and mutual covenants contained herein and for other good and valuable consideration, the receipt of which is mutually acknowledged, the Company, the Parent and the Executive agree as follows: 1. Employment Term . The Company hereby agrees to employ the Executive, and the Executive hereby agrees to be employed by the Company, subject to the terms and conditions of this Agreement, for a term (the “ Employment Term ”) commencing on September 1, 2015 (the “ Effective Date ”) and terminating on the fourth anniversary thereof (the “ Initial Term ”) or upon an earlier Date of Termination, as defined in Section3(f) below; provided , however , that commencing on the expiration of the Initial Term and each anniversary thereafter, the Employment Term shall automatically be extended for one additional year unless, not later than90days prior to any such anniversary, either party hereto shall have notified the other party hereto that such extension shall not take effect. 2. Terms of Employment . (a) Position and Duties . (i) During the Employment Term, the Executive shall serve as the Chief Executive Officer of the Company, with such duties and responsibilities as are commensurate with such position, and shall report to the Board. It is also expected that the Executive will serve as a member of the Company’s Board. The Executive’s principal location of employment shall be at the Company’s offices in New York, New York; provided , however , that the Executive may be required under reasonable business circumstances to engage in business travel in connection with performing his duties under this Agreement. 1 (ii) During the Employment Term, the Executive shall devote substantially all of his business time and attention to the business and affairs of the Company and the Parent and use his reasonable best efforts to faithfully perform his duties and responsibilities; but notwithstanding the foregoing, nothing in this Agreement shall preclude the Executive (i) from engaging, consistent with his duties and responsibilities hereunder, in charitable, educational and community affairs, including serving on the board of directors of any charitable, educational or community organization, (ii) from managing his personal passive investments, (iii) upon approval of the Board, which approval shall not be unreasonably withheld, from serving as a director of another company; and (iv) from engaging in activities approved by the Board. The Executive agrees not to take personal advantage of any business opportunities relating to general shipping which may arise during the Executive’s employment hereunder which could reasonably be expected to be business opportunities that the Company or the Parent might pursue. The Executive further agrees to disclose all such opportunities, and the material facts attendant thereto, to the Board for consideration by the Company and the Parent. (b) Compensation and Benefits . (i) Base Salary . During the Employment Term, the Executive shall receive an annualized base salary (“ Annual Base Salary ”) of not less than $675,000 payable pursuant to the Company’s normal payroll practices. During the Employment Term, the current Annual Base Salary shall be reviewed for increase at such time, and in the same manner as the salaries of senior officers of the Company are reviewed generally. (ii) Annual Bonus . For each calendar year of the Company completed during the Employment Term, the Executive shall be eligible to receive a discretionary cash bonus (“ Annual Bonus
